Citation Nr: 0604654	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a punctured right eardrum.

2.  Entitlement to service connection for residuals of a 
punctured right eardrum.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in May 2004, and a 
substantive appeal was received in May 2004.  The veteran and 
his spouse testified at a Travel Board hearing in January 
2006.

The issues of entitlement to service connection for residuals 
of a punctured right eardrum and entitlement to service 
connection for hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1977 decision denied entitlement to service 
connection for residuals of a punctured right eardrum; the 
veteran was notified of his appellate rights, but did not 
file a notice of disagreement.

2.  In November 2001, the veteran requested that his claim of 
service connection for residuals of a punctured right eardrum 
be reopened.

3.  Evidence received since the April 1977 rating decision is 
not cumulative of the evidence of record at the time of the 
April 1977 denial, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1977 rating decision which denied service 
connection for residuals of a punctured right eardrum is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1977 rating decision in 
connection with the claim of service connection for residuals 
of a punctured right eardrum is new and material, and the 
veteran's claim of service connection for residuals of a 
punctured right eardrum has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria and Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed.Cir. 1998).

The veteran's request to reopen his claim was received in 
November 2001, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but 
see Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West 2002) (eliminating the concept of a well-
grounded claim).

In March 1977, the veteran filed a claim of service 
connection for residuals of a punctured eardrum.  In an April 
1977 decision, the veteran's claim was denied.  The veteran 
was notified of his appellate rights, but did not initiate an 
appeal of that decision; therefore, the RO's April 1977 
decision is final.  38 U.S.C.A. § 7105.

In November 2001, the veteran filed to reopen his claim for 
entitlement to service connection for residuals of a 
punctured eardrum.  In a July 2003 rating decision, the RO 
denied his application to reopen due to a lack of new and 
material evidence.  
Evidence received prior to the April 1977 RO decision 
included service medical records and the veteran's own 
statement that he punctured his eardrum during service in 
1943.  According to the April 1977 decision, the RO denied 
the veteran's claim because, in part, it found that the 
record contained no medical evidence that the condition was 
incurred in or was aggravated by service.

New evidence received since the April 1977 RO decision 
includes a May 2004 private audiological examination report.  
The examiner comments that the veteran's service medical 
records contain a May 1945 notation expressly stating that 
evidence of an "old perforation" in the right ear was 
observed at that time.  The May 1945 notation appears amidst 
a crowded log of handwritten entries on one of several narrow 
cards in the service medical records.  Copies of these cards 
with markings to identify and clarify the relevant evidence 
have been added to the record since the April 1977 decision.  
Prior to the identification of the May 1945 notation, the RO 
had found no evidence of record suggesting that the veteran 
suffered a punctured eardrum during service.  The newly 
received additions to the record raise a reasonable 
possibility of substantiating the claim because they offer 
competent medical evidence to corroborate the veteran's 
account that his claimed disability was incurred during 
service.  Accordingly, the claim of entitlement to service 
connection for residuals of a punctured right eardrum is 
reopened.  38 C.F.R. § 3.156.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a 
punctured right eardrum has been reopened.  The appeal is 
granted to this extent, subject to the directions set forth 
in the remand 
section of this decision.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for residuals of a punctured right eardrum, 
current medical records do not clearly address either the 
current presence of a wound to the eardrum nor possible 
residuals of such an injury.  Furthermore, the record is 
silent as to whether or not any current disability is likely 
related to the ear trauma suffered in service as opposed to 
some other cause.  The questions presented appear to be 
medical in nature, and neither the Board nor the veteran are 
shown to be medically trained so as to be competent to 
address such questions.  Under the circumstances, the Board 
finds that further development of the medical evidence is 
necessary to allow for eventual informed appellate review.

With regard to the veteran's claim of entitlement to service 
connection for hearing loss, the Board is of the opinion that 
the veteran's June 2004 statement can be construed as 
expressing disagreement and a desire for appellate review 
regarding the July 2003 denial of service connection for 
hearing loss.  38 C.F.R. § 20.201.  Therefore, the Board 
finds that the veteran has filed a timely notice of 
disagreement.  The United States Court of Appeals for 
Veterans Claims (Court) has now made it clear that the proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to the issue of entitlement to service connection for 
hearing loss.  38 C.F.R. § 19.26.  The veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal as to the issue of hearing loss.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  With regard to the issue of 
entitlement to service connection for 
hearing loss, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 in response to the June 2004 
notice of disagreement, including 
issuance of an appropriate statement of 
the case, so the veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current existence and etiology of any 
residuals of a punctured eardrum and 
hearing loss.  The claims folder should 
be made available to the examiner for 
review in connection with the 
examination.  All examination findings 
should be clearly reported.  The examiner 
should indicate whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any punctured eardrum 
residuals or hearing loss are causally 
related to the veteran's active service.  
A complete rationale for any opinion 
offered should be provided.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


